

115 HR 1650 IH: National Adoption and Foster Care Home Study Act
U.S. House of Representatives
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1650IN THE HOUSE OF REPRESENTATIVESMarch 21, 2017Mr. Huffman (for himself, Mr. Russell, and Ms. Bass) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo establish a national, research-based, and comprehensive home study assessment process for the
			 evaluation of prospective foster parents and adoptive parents and provide
			 funding to States and Indian tribes to adopt such process.
	
 1.Short titleThis Act may be cited as the National Adoption and Foster Care Home Study Act. 2.Demonstration program for the implementation of a national home study processTitle II of the Child Abuse Prevention and Treatment Act and Adoption Reform Act of 1978 (42 U.S.C. 5111 et seq.) is amended—
 (1)in section 203(b) (42 U.S.C. 5113(b))— (A)in paragraph (3)(A), by striking (including and inserting (including the national database established under section 203A(c) but containing;
 (B)in paragraph (10), by striking ; and and inserting ;; (C)in paragraph (11), by striking the period and inserting ; and; and
 (D)by adding at the end the following:  (12)establish a demonstration program, not later than 1 year after the date of enactment of the National Adoption and Foster Care Home Study Act, through which each participating State or Indian tribe—
 (A)adopts the uniform, research-based home study methodology for the evaluation of prospective foster parents and adoptive parents developed by the Secretary under section 203A(a); and
 (B)provides data gathered through operation of the program to the Secretary, as the Secretary may require for purposes of the national database under section 203A(c).;
 (2)by inserting after section 203 (42 U.S.C. 5113) the following:  203A.National home study demonstration programs; national database (a)Program methodologyEach demonstration program established by a State or Indian tribe in accordance with section 203(b)(12) shall use a uniform, research-based home study methodology for the evaluation of prospective foster parents and adoptive parents (developed by the Secretary after consultation with stakeholders and professionals in the field of child welfare) that shall—
 (1)incorporate— (A)information gathering tools, including—
 (i)an initial written questionnaire that is a uniform set of closed-ended questions with a variety of possible answers that provides significant family information;
 (ii)a secondary in-person questionnaire that is administered in a private setting in the home, and, if applicable, with both applicants present together; and
 (iii)guidelines that describe standardized questions that an individual serving as a reference for the applicant uses in writing a reference letter, to be sent directly to such individual and not shared with the applicant, and which is consistent with the questionnaires described in clauses (i) and (ii);
 (B)a written guidance document to assist home study practitioners in performing a psychosocial evaluation of the applicant that—
 (i)provides instructions on how to systematically analyze information learned from the information gathering tools described in subparagraph (A) in order to identify specific strengths and concerns of the applicant;
 (ii)provides sufficient information for the home study practitioner to determine the significance of behaviors and events in the applicant’s life in relation to being a successful foster care or adoption provider; and
 (iii)includes a rating system that will be incorporated into the home study report described in subparagraph (C); and
 (C)a model home study report that may, at the discretion of the Secretary, be customized by a State or Indian tribe as necessary to comply with State or tribal and local regulations and requirements;
 (2)ensure ongoing training of home study certified personnel; and (3)designate a home study auditor to ensure quality control and accuracy of information provided to placing agencies.
 (b)GrantsThe Secretary shall make grants to States and Indian tribes to enable and encourage the States and Indian tribes to establish demonstration programs in accordance with section 203(b)(12).
 (c)National databaseThe Secretary shall establish a secure national database of home study reports filed by home study practitioners using the home study methodology described in subsection (a). Such database shall be accessible only to State and tribal foster care and adoption agencies, or a designated entity, as determined by the lead agency in the State, to assist with the selection of prospective foster parents and adoptive parents.
 (d)Condition on participation in demonstration projectAs a condition for participating in the demonstration program under section 203(b)(12), a State or Indian tribe shall agree to recognize as valid all home study reports listed in the database described in subsection (c), including such reports filed by other States or Indian tribes.
 (e)EvaluationThe Secretary shall enter into a contract with an independent entity to— (1)carry out a periodic evaluation of the home study methodology established under subsection (a) and the demonstration programs established in accordance with section 203(b)(12); and
 (2)submit to the Secretary a report that includes— (A)a description of the extent to which such methodology—
 (i)meets the requirements of each of paragraphs (1) through (3) of subsection (a); (ii)expedites the screening of caregivers to promote more family-based care over institutional care for children;
 (iii)provides cost savings to State or Indian tribe foster care and adoption systems; (iv)reduces the number of children waiting for foster care or adoptive placement; and
 (v)reduces the number of prospective families waiting for foster care or adoptive placement; and (B)recommendations for expanding the demonstration program and home study methodology to all States and Indian tribes.; and
 (3)in section 205(b) (42 U.S.C. 5115(b)), by adding at the end the following: The Secretary may allocate such sums as the Secretary determines to be appropriate from the funds appropriated under subsection (a) for activities under section 203(b)(12) and 203A..
			